 In the Matter of AMERICAN CREOSOTING COMPANY, INCORPORATEDandOIL WORKERS INTERNATIONAL UNION, LOCAL379,AFFILIATED. WITHC. I.- O.Case No. C-2049:Decided' December 23, 1940Jurisdiction:lumber processing industry.Unfair LaborPracticesInterference, Restraint and Coercion:anti-union statements; interrogation con,cerning union membership ; threats of loss, of employment for union activity.Discrimination:discharge of employee because of union activity ; refusal toreinstateunfairlabor practice strikers ; lay-off of two crews found notdiscriminatory.Collective Bargaining:majority conceded, and also indicated by participationof employees in strike conducted by union-refusal to bargain by : refusingto reduce to, writing terms agreed upon;, thereafter attempting to dissipateunion'smajority and announcing that respondent would never recognizeunion; in subsequent negotiations refusing to make genuine counterproposals,insistingupon maintenance of informal arrangement under which respond-ent and union had operated following respondent's refusal to sign exclusivebargaining contract, and unequivocally opposing a signed contract.Remedial Orders:cease and desist unfair labor practices-upon request to bar-gain collectively and if an understanding should be reached, to embody suchunderstanding in a signed written contract; alleged loss of majority attribu-table to respondent's unfair labor practices, not controlling-discriminatorilydischarged employee awarded reinstatement, but back pay awarded only fromdate of filing charges in view of delay in making such charges-unfair laborpractice strikers awarded reinstatement and back pay notwithstanding con-tention advanced in supplemental memorandum that certain of them hadengaged in a sit-down strike.Unit Appropriatefor CollectiveBargaining:production employees at one ofrespondent's plants, excluding supervisory and clerical employees.Mr. Harold Weston,for the Board.Mr. Kenneth Gardner,andMr. Bernard Atwood,of New YorkCity, for the respondent.Mr. Fred Wright,of Portsmouth, Ohio, for the Union.Mr. Bertram Diamond,of counsel to the Board.DECISION.ANDORDERSTATEMENT OF THE CASEUpon a second amended charge duly filed by Oil Workers Inter-nationalUnion, Local 379, affiliated with the Congress of Industrial46 N. L.R. B., No. 33.240 AMERICAN CREOSOTING COMPANY, INCORPORATED241Organizations,herein called the Union,the Nationals'Labor Rela-tions Board,,herein called the Board,by the Regional Director forthe Ninth Region(Cincinnati,Ohio),issued its complaint dated Oc-tober'6, 1941, against American CreosotingCompany,Incorporated,'Russell,;Kentucky,herein called the respondent,alleging that therespondent had engaged in and was engaging in unfair labor prac-tices,within the meaning of Section 8 (1), (3), and(5) and Section2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.`Copies of the complaint,,accompanied by'notices of hearing, were duly served upon the respondent and theUnion.With reference to, the unfair labor practices,the complaint allegedin substance(1) ,that since about August 1, 1936, the respondent, byvarious enumerated acts, engaged in a plan and continuous course ofconduct to interferewith the rightof its employees to self -organiza-tion and collective bargaining;(2) that on-March' 19, 1937, and atall times subsequent thereto, a majority of the employees in an appro-priate unit had designated the Union as their bargaining repre-sentative,and that on or about that day and thereafter the respond-ent refused to bargain collectively with the Union as the representativeof said employees;(3) that on various specified dates the respondentdischarged 2 named employees,and laid off 12 named employees, andat all times since those dates has refused to reinstate the said indi-viduals, because of their union affiliation or, activities;(4) that onor about October 4,1937, the employees of the respondent ceasedwork concertedly and went on strike.;(5) that the strike was causedand prolongedby theunfair labor practices of the respondent; and(6) that on or about December 23, 1937, the respondent refused toreinstate,despite their application for reinstatement,31 named em-ployees becausethey had joinedor assisted the Union or becausethey,had participated in the strike.On October 27, 1941, the respondentfiled anansweradmitting cer-tain allegations as to its businessand, denyingthat it hadengaged inunfair labor practices._Pursuant to notice,a hearing was.field atCatlettsburg,Kentucky,from November3 to 7,1941, before Gustaf B. Erickson,the TrialExaminerdulydesignated by the Chief Trial Examiner.The Boardand the respondentwere represented by counseland the Union by arepresentative.All parties were afforded full opportunity to beheard, to examine and cross-exarnine witnesses,and to introduce-evi-clence bearing upon the issues.At the close of the hearing,the TrialExaminer granted, without objection, -a motion of the Board to strikefrom the complaint the names of three employeesalleged to have been'The complaint refers' to the respondent as American CreosotingCompanyThe correc-tion was made upon motion,granted without objection,at the hearing.504086-43-vol 46---16' 'S242DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscriminatorily refused .reinstatement after the strike 2During thecourse, of the hearing and iii his Intermediate Report, the Trial Ex-aminer ruled on other motions.During the course of the hearing, healso ruled on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no prejudi-cial errors were committed.The rulings are hereby affirmed.Thereafter the Trial Examiner filed his Intermediate Report, datedJanuary 7, 1942, copies of which were duly served upon the parties.He found that the. respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning of Sec-tion 8 (1), (3), and (5) and Section 2 (6) and (7) of the Act.OnFebruary 2, 1942, the respondent filed exceptions to the IntermediateReport and, on April 24,1942,a brief in support thereof.On October19, 1942, the respondent filed a memorandum supplementing its brief.The Board has considered the exceptions to the Intermediate Report'and the brief and supplemental memorandum submitted by the re-'spondent and, insofar as the exceptions are inconsistent with the find-ings of fact, conclusions of law, and order set forth below, finds themto be without merit.-Upon the entire record in the case, the -Board makes the following,:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a Delaware corporation with its principal officeand place of business at Wilmington, Delaware.The respondentoperates plants at Indianapolis, Indiana, and Russell, Kentucky.Through subsidiaries it operates plants at Madison and Edwardsville,Illinois;Bloomington, Indiana; Rome, New York, and at variousother places.This proceeding is concerned with the Russell, Kentucky, plant,where the respondent processes railroad ties, bridge timbers, and poles,with- creosote and tar, the latter materials being purchased, by therespondent at-production centers located in many States.The lumberto which these materials are applied is the property of the Chesapeake& Ohio Railroad, which is the sole customer of the respondent- at itsRussell plant.There the respondent annually processes millions ofpieces of lumber.Approximately 60 percent of the lumber so proc-essed is brought by,the railroad from points east of Kentucky,-and theremainder from points west of the Alleghenies and from within theCommonwealth of Kentucky itself.After the processing operationsare completed, the timber is hauled away by the railroad to various2M Rhoden, J Potter and_J McGuire. In addition the complaint alleged thediscrimina-tory lay-off of Rhoden and the motion to dismiss also related to that allegation. AMERICAN :CREOSOTING ' COMPANY, INCORPORATED243The respondent admitted at the hearing that it is engaged in commercewithin the meaning of the Act.II.THE ORGANIZATION INVOLVEDOil,Workers International Union, Local 379, affiliated with theCongress of Industrial Organizations, is a labor organization admittingto membership employees of the respondent at its Russell plant.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint and coercion; the discriminatory dischargeof Frank McKenzieOn December 4, ,1936, through the efforts of employees D. J.McCarty,3 and Arthur Keuhne, 4 the Union was formed at the re-spondent's plant.This move met with immediate opposition fromthe respondent.According to the testimony of Arthur Keuhne, on December 5Superintendent Brown asked Keuhne to drop out of the Union andto use his influence with fellow employees to induce them `to do like-wise;Brown told Keuhne that "the C. I. O. was not a fit union to belongto."At about the same time, employee Ben Ealey testified, Brownasked Ealey if he had joined the Union, stated that it was "no good;"and that the respondent would shut down its plant before it wouldsign a contract with any union, and requested Ealey to "drop out" ofthe Union and to "talk to the men and try to pull them out" of theUnion.Thomas Compton, a laborer, testified that a few days later,Arnold Elkins, yard foreman, asked him whether he was going to jointhe Union and admonished him that if he did join he would lose hisjob.Superintendent Brown and Foreman Elkins denied the fore-going testimony of Keuhne, Ealey, and Compton, but we, like the TrialExaminer, credit it.About the time of the formation of the Union, Frank,McKenzie, whoworked under the supervision of J. H. Coulter, superintendent ofconstruction,5 became an open and active partisan in its behalf.How-ever, since the elegibility of construction workers for membership inthe Union had not yet been determined, McKenzie did not actuallybecome a member of the Union.$ D. J McCirty is listed in the complaint as J McCarthy.4 Arthur Keuhne is listed in the complaint as A Keuhne.The respondent contended that Coulter was not employed by it.We find no merit in itsposition. ' Although Coulter had no duties at the respondent's plant in connection with thetreating of lumber, he was an engineer employed by the respondent at its main office anddetailed to take charge of construction at the Russell plantPursuant to this assignment,be had supervisory authority over the construction gang, which was carried on the Russellplant pay roll._ 244'DECISIONS OF NATIONAL, LABOR, ,REI:ATIONS"BOARDIt is undisputed,e.and we,l like- the Trial.Examiner;.fmd'"that earlyin December 1936, Coulter instructed. Robert- Cooper;.who;^y as thenforeman of 'construction and McKenzie's superior,, to, find' out which,of the employees in Coulter's department were interested in the Unionand to advise Coulter of what' he learned.Cooper talked to severalemployees, including McKenzie, and learned. that McKenzie, accord-ing to Cooper's own testimony, "seemed to be the strongest for theUnion."On December 15,.1936, Cooper advised-Coulter of his find-ings and the latter then told him to get rid of McKenzie.On thatday Cooper discharged. McKenzie, refusing. to give him any reasonfor this action.Two or three days before the discharge, according toMcKenzie,whom we credit, Coulter himself had interrogated Mc-Kenzie about what he thought of the Union, and whether he belongedto it.McKenzie said that he did not belong- to the Union.WhenCoulter asked whether he,would join, McKenzie answered that hewould if he had the opportunity. Coulter said: "Just what do,youthink it [the Union] would amount _to around here ?" In reply DZc-Kenzie declared that he thought it would be a good thing.'The respondent contended that McKenzie'was"laid off on Decem-ber 15, 1936, because the volume of construction work, which was tem-porary in nature, was on the decline. In support of its position,Brown testified that two other, construction workers were releasedduring the same week, and' that Coulter had told him that McKenziehad been laid off because of lack of work.We cannot, in the light of the entire record, accept the respondent'sexplanation as a valid defense to the release of McKenzie.At thattime there were about 15 or 20 persons engaged inI construction work.As late as October 1937, at least 10 construction workers were carriedon the pay roll.Construction at the plant continued' until 1938 or1939.Thus, even though the amount of construction work was dedining during the period in question, there can be no doubt that itcontinued for some time after the discharge of McKenzie.The re-spondent has not explained its selection of McKenzie for 'release andits retention of others doing similar work.On the other hand,, allthe circumstances surrounding the discharge lead lo the conclusionthat McKenzie's employment was discontinued because of his activity,on behalf of the Union.Although, as related below," in March 1937, the respondent cameto an agreement with the Union, its hostility nevertheless continued.8 Coulter did not testifyThe respondent by its counsel stated that he was recuperatingfrom a foot injury in Indianapolis,Indiana'Cooper disclosed,and we find, that in1936and 1937 Coulter had several times advisedhim not to join the Union.Cooper further asserted, and we find,'that while he was a fore-mnan, which position he occupied until about May1937,he had a number of discussions withemployees in which be"talked against the Union "8See Section III B 3,,1nfra. AMERICAN CREOSOTING COMPANY, INCORPORATED245'in the months ' following the agreement.We find, as did the TrialExaminer, upon the basis of the testimony of the employees involved,9and despite the denials of Elkins, that 'the following conversationsoccurred during that period :When employee Edward Albright washired in July, Foreman Elkins told him that some of the employeeshad joined the Union, but that Albright should "put no money inany union, ,because it ain't worth a damn." In August, Elkins urged;employee .George Spradlin to ask follow employees to abandon theUnion.Spradlin reported.this conversation to D. J. McCarty, re-ferred to above, who thereupon talked to Elkins about the matter.Elkins admitted to McCarty that he had spoken in ,the manner at-tributed to him by Spradlin, and asserted that .he had done all hecould to keep the employees from joining the Union because hethought that they would be "better off." During the same period, El-kins inquired of employee Lewis Green what he thought "about thatlittle union ithat 'was coming up there," and stated, "I would hate tosee you, . . . an old man, lose your job. If you go into it, Mr.Brown will never recognize the union and you will lose your job." InSeptember Elkins asked Frank Ketterer, a laborer, whether he wasin the Union and advised him against joining it.Further, we find, upon the basis of the uncontradicted testimony ofemployee Ben Ealey, that in August, Roy Howell, crane foreman,asked him whether he was a member of the union committee 70 andtold him to keep off that committee because "the ones on the commit-tee are not going to get work."As'described below,11 a strike of the respondent's employees termi-nated on December 23, 19,37.Shortly.after that date a striker,' ThomasCompton, whom we credit, as did the Trial Examiner, despite thedenial of Elkins, applied to Elkins for his job.Elkins, referring toan earlier conversation with Compton set forth above, said : "I toldyou when you joined the C. I. 0. that you would lose your job. Thatis nothing but a Communist outfit."We find that the respondent, by the above statements of BrowntoKeuhne and Ealey, of Elkins to Compton, ,Albright, Spradlin,'McCarty, Green, and Ketterer, and of Howell to Ealey, and by theinquiries of Coulter and Cooper -concerning-union membership, hasinterfered, with, restrained, and, coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.We further find, as did the Trial Examiner, that the respondent hasdiscriminated in regard'to the hire and tenure of employment of° The testimony of Letterer, however, was not discussed in the Intermediate Report.10 The word "union" was not mentioned in this connection by the witness but from thecontext of the questioning and from the,record it is apparent that the witness and Howellreferredto a union committee.11 SeeSection III D 2,intro. 246DECISIONS OF "NATIONAL LABOR RELATIONS BOARDFrank McKenzie, thereby discouraging membership in the Union andinterfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.B. The refusal to bargain collectively1.The appropriate unitWe find, as the complaint alleged and the respondent concededat the hearing, that the production employees of the respondent at itsRussell,Kentucky, plant, excluding supervisory and clerical em-ployees, at all times material herein constituted and now constitutea unit appropriate for the purposes of collective bargaining, and thatsuch unit will insure to employees of the respondent the full benefitof their right to self-organization and to collective bargaining andwill otherwise effectuate the policies of the Act.2.Representation by the Union of a majority in the appropriate unitIt was conceded at the hearing by the respondent that the Unionhad "represented a majority of its employees," and that such was trueinMarch 1937.The testimony of the Union's secretary-treasurerestablishes that in September 1937 the Union had about 80 paid-upmembers, a majority of. the not more than 122 persons employed dur-ing that month.Moreover, all but a few of the persons employed,on October 4, 1937, engaged in the strike' conducted by the Unionwhich began that day. Finally, by letter of November 16, 1937, therespondent conceded the Union's majority.-We find that on March 19, 1937, and at all times thereafter, the,Union was the duly designated representative of a majority of theemployees in the appropriate unit, and that pursuant to Section 9 (a)of the Act, the Union was at all times material herein and is the ex-clusive representative of all the employees in such unit for the pur-poses of collective bargaining in respect to rates of pay, wages, hoursof employment, and other conditions of employment .123.The refusal to bargainIn December 1936, the Union requested a meeting with the respond-ent for the purposes of collective bargaining.The request was12The respondent argued in its brief that the Union had lost its status as majority repre-sentative because;according to the record,,at the time of the hearing it had no members inthe plant and had not functioned as an organization for a considerable period..Since wefind below that the respondent refused to bargain in good faith with the Union in March1937 and thereafter,that by such refusal and by discr.minatory lay-offs it caused the strikeof October 1917, and that,up fo the time of the bearing,it refused to reinstate a number ofunfair labor practice strikers, we are of the belief that any dissipation of the Union's majorityis attributable to the respondent's unfair labor practices and is therefore not controlling.N. L R B. v.Bradford Dyeing Association,310 U. S. 318;International Assooiation-ofMachinists v. N. L. R. B.,311 U. S. 72.- AMERICAN CREOSOTING COMPANY)I-INCORPORATED247promptly granted, and the parties by their representatives thereuponmet in the office of the respondent.Between the time of that meetingand ,March 19, 1937, several conferences were held by the parties dur-ing which proposals made by the Union for wage increases, seniorityrights, and working conditions were discussed.On March 19, 1937,the parties came to an agreement. The Union reduced to writing theterms agreed upon and asked the respondent to sign the memoran-dum of agreement. The respondent, through Superintendent Brown,as Roy Nichols, a member of the negotiating committee credibly testi-fied without contradiction, refused to sign, stating that it fearedthe Union might be led by radicals who would cause the respondenttrouble.The document in which the Union had set forth the terms of theagreement between the Union and the respondent stated that theagreement was to be in effect from March 19, 1937, to September 1,1937,,and thereafter, -unless terminated ,by either party on 30 days'notice.The agreement also defined seniority rights and working con-ditions and provided for an increase in wages. It is noteworthy,however, that the agreement made no provision according recogni-tion to the.Union as exclusive bargaining agent for the respondent'sproduction employees.Although the respondent remained adamant in its refusal to sign theagreement, the parties nevertheless operated under the terms set forthin the Union's memorandum until September 1937.As early as May1937, however, sharp disagreement developed between the Union andthe respondent' over the' interpretation 'of the seniority' provision.The particular question giving rise to the controversy was whetherolder men were entitled to have their choice of day work, as opposedto piece work, in the yard. It was the Union's contention that theseniority provision covered the distribution of jobs generally, whilethe respondent's position was that it regulated only the order of lay-off and reemployment. Seniority was one of the issues which causedthe Union to initiate negotiations for the revision of the terms agreedupon and for the securing of a signed agreement.As stated above '13 while the agreement was in effect, the respondent,by its foremen, Elkins and Howell, sought to undermine the Union bystating to employees that the respondent would never recognize it, bydisparaging the Union, by urging employees not to become or remainmembers of the Union, and by threatening them with -loss of employ-ment for union membership or activity.-By letter of September 2, 1937, which stated that it was in confirma-tion of a telephone conversation of the previous afternoon, the Unioninformed the respondent that it would meet with the respondent on' See Section-III A,supra. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeptember 7, "at which time we will present for your considerationand approval certain desired changes and amendments to the present'working agreement, as well as certain requests for alterations in payrates and working schedules."The meeting was held ' on September 7.At this conference theUnion presented a proposed written contract with provision for (1) aclosed shop; f(2) a check-off of union dues; (3) a, substantial increasein wages; and (4) a new set of working rules, including a more ex--tensive system of 'seniority.The respondent refused to accede toany of the, Union's proposals.Superintendent Brown read to theunion representatives a memorandum prepared by the respondent'sattorney, Kenneth Gardner, giving reasons for the respondent's posi-tion.The Union requested counterproposals, but the only offer therespondent would make was that it would continue 'its relations with,theTo this offer, the Union replied that, although the March 19 memo-randum was unsatisfactory, it might be possible to get the men to goahead under it if it was signed.The respondent refused to sign thememorandum of agreement, Superintendent Brown, according to theuncontradicted and credible testimony of Roy Nichols, giving as itsreason "that a man's bond was no better than his word.'.'No :agree-,ment was reached either at this conference or at other meetings inSeptember, at which the respondent reiterated the ,position it took onSeptember 7.A few days after the bargaining conference of September 7, 1937,described above, the Union met and unanimously voted to strike. The,"strike vote was taken because the respondent had refused .to bargainin good faith and to enter into a signed contract with 'the Union. 'OnSeptember 22, 1937, the -Union notified the respondent that it wasterminating the "unsigned contract" and that there was a-possibilityof a work stoppage.During the course of the strike," which started on October 4, 1937,the respondent and the Union held several meetings for the purposeof settling the controversy.A meeting was held at Ashland, Ken-tucky, on November 10, 1937.At this meeting the respondent wasrepresented by Superintendent Brown and Attorney ,Gardner, amongothers, and the Union by the local's bargaining committee and anInternational representative.The Union's proposals of September 7were discussed.Attorney Gardner, according to the testimony ofSuperintendent Brown, "rehashed" for the negotiating committeethe `same memorandum that had been read by ,Superintendent Brownon September 7. The respondent made no counterproposal apart fromreiterating its willingness to perpetuate ,the arrangement of March 7.u The circumstances under which the strike occurred are discussedin detail in Section D,infra. AMERICAN CREOSOTING COMPANY, INCORPORATED249When the Union repeated its earlier demand that the respondentsign the March agreement, Gardner, according to the uncontrovertedand credible testimony of Nichols and McCarty, answered as follows :"If you think this company will put their name on paper, eitherfor, this union or any other union, for you fellows to take out andwave to the country, you are badly mistaken."Gardner then invitedthe employees to return to work under the conditions that had existedprior to-the strike.The meeting ended without any settlement of thecontroversy.Thereafter the respondent and the Union did not suc-ceed in concluding any collective bargaining contract.4.ConclusionsThe Act required the respondent, upon request, to bargain withthe Union in good faith as the exclusive representative of its produc-tion employees and to embody any understanding reached in a writ-ten ;agreement signed, by both parties.The respondent. did- not do so.Superintendent Brown's warning,, in December 1936, that the re-spondent would not sign a contract, with any union, was fulfilled onMarch 19, September 7, and November 10, 1937, when the respondentrefused to reduce to a written contract, signed by and binding uponboth parties, the terms agreed upon on March 19, 193,7. Theseactions constitute a breach of the respondent's statutory obligationand are strong indication that the respondent did not bargain withthe Union in good faith.15The record contains additional evidenceof a steadfast, determination on the part of the respondent againstgranting, recognition to the Union or fulfilling , the requirements of theobligation to bargain in good faith.The agreement of March 1937did not provide for exclusives recognition of the Union. In the sum-mer of 1937, as, set forth above,"' the respondent sought to dissipatethe Union's majority, and Foreman Elkins openly announced that therespondent would, never recognize the Union.Proper recognitionwas in fact denied the Union by the respondent's insistence upon themaintenance of the arrangement in the March 1937 agreement andby its unequivocal opposition to a signed contract.Finally, the re-spondent's bad faith is shown by its inflexible stand and its consistentrefusal to make any genuine counterproposals during the negotiationsin the fall- of 1937.,Upon the entire record, we find, as did the Trial Examiner,, thatthe respondent, on and at all times after March 19, 1937, refused tobargain collectively .with the Union as, the. representative. of its em-ployees -in the appropriate. unit, and that, by the above conduct, it16H. J.Heinz Corp. v. N. L. R. B.,311 U. S 514;McQuay-Norris Mfg. Co: v. N. L. R. B.,116 P. (2d) 748 (C. C. A. 7)cert. den.313 U. S 565.10 See Section IIIA, supra. 250DECISIONSOF NATIONALLABOR RELATIONS 'BOARDinterfered with, restrained,and coerced its employees in the exerciseof the rights guaranteed in Section7 of the Act.discriminatorylay-offof the adz mill and-"blackcrane" crewsThe complaint :alleged., that, on October 4, 1937, the: respondent dis-criminatorily laid off Edward Evans, Ben Ealey,, William Clark,G. C. Ousley, D. Toney, M. Gamble; F. Ketterer, W. Pennington,A. Jacobs, A.. Brown, and, A. Keuhne. 'The respondent's answerstated that each of the named employees ceased to be employed by iton the date in question, but denied any unfair labor practices inconnection therewith.As already stated, the Union voted to strike after the unsuccessfulbargaining conference of September 7.On September 22, the Unionnotified the respondent that there was a possibility of a work stop-page.The operation of the respondent's plant is relevant to anunderstanding of subsequent `occurrences.The respondent employspersonnel classified as tie handlers, crane operators and crews, motor-men and switchmen, adz mill operators and crews, retort operators;and laborers.Green timbers are received in railroad cars and un-loaded by the tie handlers.By means of cranes and laborers, thetimbers are sent to the adz mill for planing and boring.The timbers _are then loaded on trams and, by motor locomotion, pushed into 'largecylinders - for treatment. ' After treatment, the black timbers arepiled in the yard until such time as the Chesapeake and Ohio Rail-road 'needs them. It is evident that the functions of the variousdepartments are interdependent.On the morning of September 24, 1937, upon orders from theUnion's strike committee, both shifts on the "black crane" crew -re-sponded to the call of the strike committee by engaging in a stop-page of work. The stoppage ' took place on the premises of therespondent but the, crew members do - not appear' to have- been re-quested to leave.Operations on the "black crane" were then resumedon the morning of September 25.At about 8 a. in. on October 4, 1937, the motor crew ceased work onorders from the strike committee.The crew consisted of two menwho were engaged in transporting, by means of an electric engine,tramloads of materials from the yard to the adz mill, from the adzmill to the treating cylinders, and from the treating cylinders to the"black crane."The stoppage of the motor crew also appears to havetaken place on the respondent's premises, but, as in the case of the"black crane" , crews, ,there is no indication that the respondent soughtto oust them. 'AMERICAN'CREOSOTING`COMPANY,INCORPORATED'251'About'9:'30,' a. in.. on October 4; 1937; Superintendent Browndirected the discontinuance of operations in the adz mill and orderedthat the adz mill crew be sent home, thereby laying off the adz mill,crews on the first and second shifts.At about 10: 30 a. in. he orderedthe lay-off of the' "black crane" crew.When the second shift on the"black crane" reported for work at about 12 noon, they were likewiselaid off.Evans, Ealey, Clark, Ousley, Toney, Gamble, Ketterer, Penning-i,on,Jacobs, Brown, and Keuhne were among the employees of theadz mill and crane department crews who were laid off on October 4.All the afore-mentioned employees were members of the Union atthe time of their lay-off. It appears. probable, 'although the recordisnot entirely clear, that the total number affected by the release ofthe adz mill and "black crane" crews ranged from 20 to 25 and thatpractically all of them were members or supporters of the Union.Both shifts on the "black crane" had engaged in the stoppage ofSeptember 24.''At .the hearing the respondent contended that the employees onthe 'adz mill and "black crane" had been sent home' because theshut-down ,of the motor had deprived them of work.In support of the allegation of the complaint that these menhad been discriminatorily laid off, evidence was introduced to showthat, prior to October 4, it had been the custom in the plant, whenthe motor was down for repairs or for other reasons there was nowork to be performed in the adz mill and "black crane" departments,to assign the adz mill and "black cane" crews to the yard departmentto unload and move timber, to rake bark, and to-perform other workusually done by yard laborers, displacing, if necessary, regular yardlaborers.We-find, however, that the custom did not extend to situa-tions of the kind which existed on October 4 and that the respondentdid not discriminate against the men in question by laying them off.The employees' under discussion joined the strike, described below,which began after their release.Since, at the time of their lay-off,they had a reasonable expectation of returning to their jobs,. theyremained employees of the respondent and retained that status whenthey joined.the strike on October 4. Since, as we hereinafter find,the strike was caused by the respondent's unfair labor practices, theseemployees, like the others who participated in the strike, becameunfair labor practice strikers.They were not, up to the time of thehearing, offered reinstatement to their, former or substantiallyequiyalent employment. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The unfair labor practice strike and the refusal to reinstate,thestrikers1.The.causes of the strikeAs soon as the adz mill and "black crane" crews had been released.from work on October 4, 1937, they gathered on the premises of therespondent.A strike of all but a few of the respondent's employeesbegan at 12: 15 p. in. on October 4 and continued until about Decem-ber 23, 1937.Although the treatment of these employees was theimmediate cause of' the strike, the uncontradicted testimony of RoyNichols, and of other employees, establishes that the strike of October4, 1937, was called for the further reason that the respondent wouldnot sign a contract with the Union and otherwise refused to bargainwith it in' good faith.We have already found that the respondentengaged in an unfair labor practice by refusing to bargain with theUnion.We have also. found that.- on November 10, 1937, while -thestrike was in progress, the respondent -persisted in its refusal to bar-gain collectively with the Union by refusing to sign a contract incor-porating terms acceptable to the Union and the respondent.We find, as did the Trial Examiner,'that the respondent, by refus-ing to bargain collectively with the Union, caused- the strike ofOctober 4, 1937, and that the,strike was thereafter prolonged by therespondent's continued refusal to bargain.2.The discriminatory refusal to reinstate the strikersThe complaint alleged, and' the respondent's answer denied, thatthe respondent refused to reinstate, despite their applications, theemployees named in Schedule A hereof. In addition to those em-ployees listed in Schedule A, the respondent also refused reinstate-ment to Evans, Ealey, Clark, Ousley, Toney, Gamble' Ketterer, Pen-on October 4 and thereafter joined the strike.All' the employees named in Schedule A, except R. Cooper andErnest C. Jacobs,17 went out on strike on October 4, 1937. Jacobswas foreman of the retort and adz mills.He was not a member ofthe Union, but was a member of the Brotherhood of Railway Train-men.Two or three weeks befgre'the strike, Superintendent Brownasked` him if he would work strikebreakers in his departments in theevent of a strike. 'Jacobs told Brown that he, would not do so.OnOctober 5 Jacobs notified Brown -that he could not work while astrikewas in progress.He left the plant that day and joinedthe strike.'17Incorrectly named in the complaint as Ernest P. Jacobs. NAMERICAN CREOSOTING COMPANY,INCORPORATED253- -Robert°--Cooper-had=.been a-foreman of construction-work;' onOctober= 4,11937;-'he wasa firemanand watchman.: ,He joined, theNovember _7 and -thereafterserved asa picket.The Union ;did not immediately establish a picket line.FromOctober 4 to December 13, 1937, the respondent permitted the em-ployees to use its premises in the conduct of the strike.On thepremises 'was a clubhouse with rest room, heating and recreationfacilities. - The strikers, without, objection,. used the clubhouse fortheir personal comfort, even to the extent :of serving dinners.On December 13, 1937, the respondent reopened its plant for opera-tions.The strikers were ordered to leave the premises by the sheriffof Greenup County, Kentucky.They immediately complied with theorder, and, established a picket line outside the plant, with head-quarters in a small building which they erected contiguous to the-plant premises.Armed guards employed by the respondent patrolledthe, premises.Some new men and some men who had on occasionsprior to the strike worked for the respondent were hired to take thejobs of strikers.There was no violence in connection with the con-duct of the strike.Following -the reopening of the `—plant, at conferences between theUnion and the respondent, the respondent reiterated its offer toreturn striking employees to work without granting any of the Union'sdemands.The last of these conferences took place about December22, 1937, in the office of the respondent.After Attorney Gardneragain invited the employees to resume work, the employees, at ameeting -of the Union, voted to abandon the strike and returnto work.On the morning of December 23, the strikers, including the em-ployees named in Schedule A, appeared in a body at the,gates of theplant and applied for reinstatement to their former positions. Super-intendent, Brown was notified that ,they were there,, ready, for work.He sent Foreman Elkins out to take the names of,all the strikers.Elkins did so and returned with the list to the office.There, Brown,and S. E. Cooke, assistant to the-general superintendent, selectedfrom the list the names of some of the strikers who were to be givenimmediate employment. ' Those men were so notified, and as theystarted for their posts of duty, they were admonished by Cooke to"leave theU nion on the outside, toy not even talk it in the plant atall...."The strikers who were not reinstated on that day wereassured by Brown,-Cooke, and Elkins that they'would be summonedand reinstated as operations in the plant progressed.As of the dateof the hearing, none of the persons named in Schedule A herein hadbeen, summoned, or reinstated by the respondent.':,--' - 254DECISIONS OF' NATIONAL;LABOR,RELATIONS,.BOARDAbout. 93,-of the respondent's employees .wentout on-strikC-7,c Ap-proximately 52 of-the strikers ;were reinstated; at onetime oranother.,about 41, strikers-lad, -riot, been reinst,,tec as-of,zthe,-dateL-of 'the-hearing 18The respondent took the position at the.hearing that the,strikerswere, not, reemployed because of-reduced operations and, labor-savingtechnical improvements.It is true that in general the level of em-ployment, was lower after the strike than before.Thus,,excludingwatchmen or guards hired for the strike, whose number tapered offafter the strike, the number .,of employees for 'the week endingOctober 7, 1937, was 105, as compared with 85 for the 'wedk endingDecember 31, 1937.,But the lower level of employment ,after the strike doesnot ade-quately explain the failure to return the strikers to their jobs.Sincethe strike, as we have found, was caused and prolonged by-the,respondent's unfair labor practices, the respondent was under a dutyto reinstate the, strikers displacing; if necessary, all persons who hadbeen hired to take their places, and'to give preference to thestrikersover new applicants for employment.19This duty the respondentrefused to perform.During the strike, the respondent hired about 14 new employeesand 3 former employees all of whom worked on and after'December23, 1937.,These former employees had not worked for the respondentfor at least 30 days prior to October 4, 1937.One of them had notworked for the respondent since 1929.Underthe circumstances, wefind that the-former employees had no substantial expectancy of re,employment and-were in the same position as new employees.Of the approximately 85 20 strikers who offered themselves for worktional 25 were selected' by December 31, and the remaining, 6 whowere-reinstated were put to work between January' and March 1938:No new employees.added during the strike were displaced to makeroom for the strikers, either on December 23, 1937, or at any timethereafter.,Moreover, strikers were passed over in the filling of va-cancies.At different times after the strike at least 53 former 21 and60 new 22 employees were added to the working force."Thisnumber includesRoy Nichols discussed below,11 employees laid off from the adzmill and"black crane,"and the 28 persons listedin Schedule A'nBlack Diamond S S Corp v N L R B, 94 F(2d) 875(C. C. A. 2)cert. den. 3044S. 579;Rapid RollerCo. v. N.L. R B,125 F. (2d) 452(C.A A. 7),cert.den. October12, 1942:..20 About eight strikers returned to work before December 23, 1937.21 Like the persons described above,these persons either had not worked for the respondentfor at feast a month before the strike,or in several instances,'had their employment termi-nated during that period.We find them to be new employees.--22Of this number, about 57 were hired as tie handlers.The respondent introduced evi-dence that tie handling was a job requiring peculiar skill and that none of the persons in AMERICAN CREOSOTING COMPANY, INCORPORATED255This resultwas clearly indicatedby, the respondent's position regard-ing reinstatement as enunciated at conferences with the Union beforethe eiid of the strike.At one of these conferences. held' shortly. priorto the' termination of the, strike, the respondent expressly stated thatitwould not release persons who had come to work during the strikein order to make room for strikers.The, record shows that strikerswere not considered for positio'ns that were filled.The respondent's intention- to discriminate against, strikers isfurther evidenced by the following occurrences. , As set forth above,when Thomas Compton, a striker, applied without success to ForemanElkins for his job shortly after the termination of the strike, Elkinssaid: "I told you when you joined the C. I. O. that you would loseyour job. . . ."M. Gamble, a member of the laid-off adz mill crew,,testified that about 3 or 4 months after the strike he asked S. E. Cooke,assistant to the general' superintendent, for reinstatement and thatCooke answered : ". . . we don't need anybody now, I told the boysthey ,were making; a, mistake when they joined the union; that theywould lose out."Cooke testified that he told Gamble there was noneed fork him, but, denied making any mention of the Union. _ Uponthe entire record we credit the testimony of Gamble.We find that the refusal to reinstate the strikers listed in Schedule Aand employees Nichols 2 Evans, Ealey, Clark, Ousley, Toney, Gamble,Ketterer; Pennington, Jacobs, Brown, and Keuhne constituted a dis-charge'for engaging in concerted activity in behalf of the Union.24We find that, on and after December 23, 1937, the respondent, byits refusal to reinstate the strikers listed in Schedule A, and employeesNichols, Evans, Ealey,. Clark, Ousley, Toney, Gamble, Ketterer, Pen-nington, Jacobs, Brown, and Keuhne, has discriminated against suchemployees in regard to their hire and tenure of employment, therebydiscouraging membership in the Union and interfering with, restrain-ing, and coercing its'employees in the exercise of the rights guaranteed'in Section 7 of the Act.E. The alleged discriminatory discharge of Roy NicholsThe complaint alleged, and the respondent's answer denied, thatRoy Nichols had been discharged on November 1, 1937, and thereafterrefused reinstatement, because of his union membership and activity.Schedule'A was capable of do.ng such work ' Brown also te.tfied, that in May 1940 theunion negotiating committee refused jobs as tie handlersOn the other hand, no earlieroffer was made to any strikers and at least some men hired as tie handlers were transferred,lo other positionsrespondent's contention concerning the bass of its preference for new employees.isN.,L R B v Acme Au ApplianceCo , 117. F (2d) 417 (C C A 2),Rapid Roller Cov N L R B,126 F. (2d) 452 (C C A 7), cert den October 12, 191214See SecticnE. infra. 256DECISIONS" OF NATIONAL, LABOR RELATIONS BOARDRoy Nichols, an active .member and vice president of the Union,worked as a fireman for the respondent.When the respondent's em-ployees went out on strike on October 4, 1937, he joined the ;strikers.By agreement between the Union and the respondent, Nichols waspermitted to resume ,his duties as fireman during the strike to ensure'effective operation of fire protection machines.About November 1, 1937, the coal supply in the boiler room, was ex-hausted and the respondent demanded that Nichols wheel in coal fromthe outside, a function outside-the scope of his regular duties.Nicholsthe position of the Union, made known to the respondent at that time,that if the respondent needed someone to haul coal it should hire oneof the strikers at the wage rate proposed by the Union on September 7,1937.The respondent thereupon paid Nichols off, and he rejoined thestrike.Under the circumstances, we find that Nichols was not\dischargedon November 1, 1937, but that he voluntarily terminated the arrange-ment under'which he had been permitted to work during the strike.He thereby resumed his status as an unfair labor practice striker.2,As such, he, along with the other strikers, applied -for, and was dishcriminatorily refused, reinstatement on December 23, 1937.IV. TIIE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, oc-curring in connection with the operations of the respondent describedin Section I, above, have a close, intimate, and substantial relation totrade,'traffic, and commerce among the several States and tend-to leadto labor disputes, burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found, that the respondent has engagedin' certain,,unfairlabor practices, we shall order it to cease and desist, therefrom andto take certain affirmative action designed to effectuate the policies ofthe Act.We have found that the respondent has refused to bargain collec-tively' with the Union as the exclusive representative of its employeesin an appropriate unit.We shall order that the respondent, uponrequest, bargain collectively with the Union as such representativeand that, if an understanding is reached, the respondent embody said"understanding in a signed written contract.2625 CfMatterof Polish National Alliance etc,andOffice Employees UnionNo. 20372 (AFL),42 N. L.It.B. ] 37526As to the respondent's claim that the Union had lost its majority status, see discussionin footnote 12,supra. AMERICAN CREOSOTING COMPANY, INCORPORATED ° 257We have also found that the respondent discriminated in regard tothe hire and tenure of employment of Frank McKenzie.We shallaccordingly order the respondent to offer him immediate and fullreinstatement to his former or substantially equivalent position with=out prejudice to his seniority or other rights and privileges..We have found that the employees listed in Schedule A and RoyNichols, Edward Evans, Ben Ealey, William, Clark,' G. C. Ousley,D. Toney, M. Gamble, F. Ketterer, W. Pennington, A. Jacobs, A.Brown, and A. Keuhne ceased work on October 4, 1937, and did notwork thereafter as a consequence of the respondent's unfair laborpractices, and that, on December 23, 1937, and thereafter, the respond-ent discriminated against them in regard to their hire, tenure, andterms and- conditions of employment.We find that, to remedy theunfair labor practices causing the strike, as well as the subsequentunlawful discrimination, reinstatement with back pay should beordered, as .below specified.The reinstatement of these employeesshall be effected in the following manner :All employees 27 hired after October 4, 1937, shall, if necessaryto provide employment for those to be offered reinstatement, be' dis=missed. , If, thereupon, by reason of a reduction in force there is notsufficient employment immediately available for those to be offeredreinstatement, 'all the available positions shall be distributed- amongthe remaining employees in accordance with the respondent's' usualmethod of reducing its force, without discrimination against anyemployee because of his union affiliation or activities, following a sys-tem,of seniority to such extent as has heretofore been applied in theconduct of the respondent's business.Those employees remainingafter such distribution, for whom no employment is immediatelyavailable, shall be placed upon a preferential list prepared in accord-ance with the principles set forth in the previous sentence, and shall,thereafter, in accordance with such list, be offered employment in theirformer or substantially equivalent positions, as such employmentbecomes' available and before other persons are hired for such'work.We shall order that the respondent make whole Edward Evans,Ben Ealey; William Clark, G. C. Ousley, D. Toney, M. Gamble, F.Ketterer,W. Pennington, A. Jacobs, A. Brown, and A. Keuhne, theemployees named in Schedule A, herein, and Roy Nichols for any lossof pay they have suffered by reason of the respondent's unfair laborpractices by payment to each of them of a sum of money equal tothat which he 'normally would, have earned as wages from the dateof the discrimination against him to the date of the offer of reinstate-ment, less. his net earnings 28 during' that period.27 "All employees"must betaken to exclude strikers who returned to work before December23, 1937,but toinclude former employees employed during or after the'strike.'By "net earnings" Is meant earnings,less expenses,such as for transportation, room andboard,incurred by an employee in connection with obtaining work and working elsewhere504086-43-vol. 46-17 258DECISIONSOF NATIONAL LABORRELATIONS BOARDAlthough Frank McKenzie was discharged on December 15, 1936,his name did not appear,in any charges filed with the Board untilAugust 4, 1938.The ,record reveals no extenuating circumstances forthis delay,and we shall consequently order that the respondent snakehim whole for any loss of pay he may have suffered during the periodfrom August 4, 1938,to the date of the offer of reinstatement,less hisnet earnings during such period.29In its supplemental memorandum submitted in lieu of oral argu-ment the respondent urged that persons who had engaged in allegedsit-down strikes should not be entitled to reinstatment.We find thatthis contention,which was not' advanced earlier, is an afterthoughtwithout merit 30The employees who engaged in the stoppages ofSeptember 24 and October 4,1937, and those who participated in thestrike which began on October 4,1937, did not remain on the respond-ent's premises in opposition to any request for their removal.Therespondent made no objection to ,their use of its grounds.When, onDecember 13, 1937,the strikers were askedbylthelocal sheriff to va-cate the property of the respondent,they immediately complied.Moreover,the respondent itself reinstated many employees who hadengaged in the stoppages of September 24 and 25 and in the strike com-mencing October 4.We find, consequently that the policies of the Actwould not be effectuated if the strikers were denied reinstatement.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case the Board makes the following:CONCLUSIONS OF LAW1.OilWorkers International Union, Local 379, affiliated with theCongress of Industrial Organizations, is a labor organization, withinthe meaning of Section 2 (5) of the Act.2.All production employees employed by American CreosotingCompany, Incorporated, at its Russell plant, excluding supervisoryand clerical employees, constituted at all times material herein andnow constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b).of the Act.3.OilWorkers International Union, Local 379, affiliated with theCongress of Industrial Organizations is, and at all times since Marchthan for therespondent,which would not have been incurred but for his unlawful dischargeand the consequentnecessity of his seeking employment elsewhereSeeMatterof CrossettLumber CompanyandUnitedBrotherhoodof Carpenters and Joinersof America, Lumberand SawmillWorkers Union, Local 2590,8 N L R B 440Monies received for work per-formed upon Federal, State,county,municipal,or other work-relief projects shall be con-sidered as earningsSeeRepublic Steel CorporationV N. L. R B.,311 U S 7.21Matter of InlandLuneand Stone CompanyandQuarryWorkersInternational Union,8 N L. RB. 944;Matter of Crowe Coal CompanyandUnited Mine Workers of America,9N L.R B.1149,enfd,104F (2d) 634 (C C A 8)Matter of KentuckyFirebrick CompanyandUnited Brick and Clayllorke,s ofAmerica.Local Union No 510,3 N L R B 455, enf d, 99 F (2d) 89 (C C A. 6). AMERICAN CREOSOTING COMPANY, INCORPORATED25919, 1937, has been, the exclusive representative of all the employees inthe above unit for the purposes of collective bargaining,, within themeaning of Section 9 (a) of the Act.4.By refusing on March 19, 1937, and at all times thereafter to bar-gain collectively with Oil Workers International Union, Local 379,affiliated with the Congress of Industrial Organizations, as the exclu-sive representative of the employees in such unit, the respondent hasengaged in and-is engaging in unfair labor practices, within the mean-ing of Section 8 (5) of the Act.5.By discriminating on and after December 23, 1937, in regard tothe hire and tenure of employment of Frank McKenzie, Edward Evans,Ben Ealey, William Clark, G. C. Ousley, D. Toney; M. Gamble, F. Ket-terer,W. Pennington, A. Jacobs, A. Brown, A. Keuhne, the employeeslisted in Schedule A here, and Roy Nichols, thereby discouraging mem-bership in Oil Workers International Union, Local 379, affiliated with,the Congress of Industrial Organizations, the respondent has engagedin and is engaging in unfair labor practices, within the meaning ofSection 8 (3) of the Act.6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce; within the^meaning.of Section 2 (6) and (7) ofthe Act.8.The strike which began on October 4, 1937, was caused and pro-longed by the respondent's unfair labor practices.9.The respondent did not discriminate against Edward Evans, BenEaley, William Clark, G. C. Ousley, D. Toney, M. Gamble, F. Ketterer,W. Pennington, A. Jacobs, A. Brown, and A. Keuhne on October 4,1937.Upon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,American Creosoting Company, Incorporated, Russell, Kentucky, andits officers, agents, successors and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with 'OilWorkers Interna-tional Union, Local 379, affiliated with the Congress of Industrial Or-ganizations, as the exclusive representative of its production employeesemployed at its Russell, Kentucky, plant, excluding supervisory andclerical employees;,(b)Discouraging membership in Oil Workers International Union,Local 379, affiliated with the Congress of Industrial Organizations, orin any labor organization of its employees, by discriminating in regard0 260DECISIONS,OF NATIONAL LABOR RELATIONS BOARDto their hire and tenure of employment or any other term or conditionof their employment;(c) In any other manner interfering with, restraining or coercingits employees in the exercise of the right'to self-organization, to form,join or assist labor organizations, to bargain collectively through rep-,resentatives of their own choosing, and to engage in concerted activi-,ties for the purposes of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :-(a)'Upon request, bargain collectively with Oil Workers Interna-tional Union, Local 379, affiliated with the Congress of Industrial Or-ganizations as the exclusive represenative of its production employeesemployed at its Russell, Kentucky, plant, excluding supervisory andclerical employees, in respect to: rates of pay, wages, hours of employ-,ment and other conditions of employment, and if an understanding isreached on any of such matters, embody said understanding in a signedwritten contract;(b)Offer to Frank McKenzie immediate and full' reinstatement tohis former or, substantially equivalent position without prejudice tohis seniority or other rights and privileges;(c)Offer to Roy Nichols, Edward Evans, Ben Ealey, WilliamClark, G. C.' Ousley, D. Toney, M. Gamble, F. Ketterer, W. Penning-ton,A. Jacobs, A. Brown, A. Keuhne, and the employees listed inSchedule A immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniority .orother rights and privileges,., in the manner set forth in the sectionentitled "The remedy," placing those employees for whom employ-ment is not immediately available upon a preferential list in the mannerset forth in said section, and thereafter, in said manner, offer thememployment as it becomes available;(d)Make whole Edward Evans, Ben Ealey, William Clark, G. C.Ousley, D. Toney, M. Gamble, F. Ketterer, W. Pennington, A. Jacobs,A. Brown, A. Keuhne, Roy Nichols and the employees listed in Sched-ule A for' any loss of pay they may have suffered by reason of the re-spondent's discrimination in regard to their hire and tenure of employ-ment, by payment to them of a sum of money equal'to that which each,Of them normally would have earned as wages, from the date of therespondent's discrimination to the date of the offer of reinstatement,less his net earnings during this period;(e)Make whole Frank McKenzie for any loss of pay he may havesuffered by reason of the respondent's discrimination in regard to hishire and tenure of employment by payment to him of a sum of moneyequal to that which he would normally have earned as wages, from AMERICAN CREOSOTING COMPANY, INCORPORATED261,August 4, 1938, to the date of the offer of reinstatement,less his netearnings during that period ;(f),Post immediately in conspicuous places throughout its plant atRussell,Kentucky, and maintain for a period of at least sixty (60)consecutive days from the date of posting,notices to its employees,stating that(a) the respondent will not engage in the conduct fromwhich it has been ordered to cease and desist in paragraphs 1 (a), (b),and (c)hereof;(b) thatitwill take the affirmative action set forthin paragraphs 2 (a), (b), (c), (d), and (e) hereof; and (c) that therespondent's employees are free to become or remain members of OilWorkers International Union, Local 379, affiliated with the Congressof Industrial Organizations,and that the respondent will not dis-criminate against any employee because of membership or activities inthat organization;(g)Notify the Regional Director for the Ninth Region, withinten (10)days from the date of this Order what steps the respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, andithereby is,dis-missed insofar as it alleges that the respondent has discriminatedagainst M. Rhoden, J. Potter, and J. McGuire,within the meaning ofSection 8(3) of the Act.SCHEDULE AR. AdamsEd AlbrightF. BrownJ. BrownFrank BurtonEdward ClarkM. CoburnT. ComptonR. CooperW. DillonB. GibsonI. GibsonWalas GreathouseLewis GreenD. HowesErnest C. JacobsW. M. JonesJ. E. LewisN. LewisD. J. McCartyB. MorrisC. RoarkC. SmithH. SmithG. SpradlinH. WestfallC.WrightF. Wrighti